Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed on 4/20/21.
Claims 1-19 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

However, even if these cited portions of Schultz teach that core 44 (“first independent processing unit”) is connected to a network (“infrastructure”), which the Applicant does not admit, these cited portions of Schultz do not teach any data (let alone control data) that can be provided from the network to the RISC core 48 via the core 44. Stated differently, these cited portions of Schultz do not teach that the core 44 (“first independent processing unit”) of a multi-core processor can provide control data from the network (“infrastructure”) to the RISC core 48 (“second independent processing unit”) of the multicore processor. Accordingly, Schultz does not teach at least “a first of which ... environments executes, on the first independent processing unit, a local field agent communicating with the cloud-based infrastructure and a second of which ... environments executes, on the second independent processing unit, a real-time control engine controlling field devices coupled to the 10 controllers ... a memory having first instructions and second instructions stored thereon, wherein execution of the first instructions, causes the first independent processing unit to:... provide control data from the cloud-based infrastructure to the real-time control engine.” as now recited in amended claim 1. (2nd full par. on pg. 11)

The examiner respectfully disagrees. Schultz discloses core 44 communicates control data to the RISC core 48 (par. [0053] “allow core 44 to issue an instruction requesting coprocessor activity from RISC core 48”) and that core 44 also communicates with a network (Schultz par. [0050] “network connections 30”). Strohmenger teaches control data 

As such, Strohmenger’s industrial controller or processor does not execute any local components, such as a local field agent or a real-time control engine controlling field devices coupled to the 10 controllers. Thus, Strohmenger does not teach using a processor including a first independent processing unit and a second independent processing unit, where 1) the first independent processing unit executes a local field agent communicating with a cloud-based infrastructure and provides control data from the cloud-based infrastructure to a real-time control engine; and 2) the second independent processing unit executes the real-time control engine controlling field devices coupled to the 10 controllers. (1st par. on pg. 13)

The examiner respectfully disagrees. As indicated above, Strohmenger teaches providing control data from a cloud-based infrastructure to a control engine (par. [0171] “respective control instructions … can be communicated to the respective industrial devices”). Schultz discloses a local field agent communicating control data to a real-time control engine (par. [0053] “allow core 44 to issue an instruction requesting coprocessor activity from RISC core 48”). Accordingly, in combination Schultz and Strohmenger teach providing control data from the cloud-based infrastructure (Strohmenger par. [0171] “respective control instructions … can be communicated to the respective industrial devices”) to a real-time control engine controlling field devices (par. [0053] “allow core 44 to issue an instruction requesting coprocessor activity from RISC core 48”).

Accordingly, like Schultz, Strohmenger also does not teach at least “a first of which ... environments executes, on the first independent processing unit, a local field agent communicating with the cloud-based infrastructure and a second of which ... environments executes, on the second independent processing unit, a real-time control engine controlling field devices coupled to the 10 controllers ... a memory having first instructions and second instructions stored thereon, wherein execution of the first instructions, causes the first independent processing unit to: ... provide control data from the cloud-based infrastructure to the real-time control engine,” as now recited in amended claim 1. (par. bridging pp. 13 and 14)

The examiner respectfully disagrees. Schultz discloses a second independent processing unit executing a real-time control engine (par. [0052] “(RISC) core 48 … for the execution of industrial control instructions”) and a first independent processing unit to provide control data to the real-time control engine (par. [0053] “allow core 44 to issue an instruction requesting coprocessor activity from RISC core 48”). Strohmenger teaches providing control data from a cloud-based infrastructure to a control engine (Strohmenger par. [0171] “respective control instructions … can be communicated to the respective industrial devices”). According, in combination Schultz and Strohmenger teach a second environment that executes, on a second independent processing unit, a real-time control engine (Schultz par. [0053] “RISC core 48”) and causing a first independent processing unit (Schultz par. [0053] “core 44”) to provide control data from the cloud-based infrastructure (Schultz par. [0053] “allow core 44 to issue an instruction requesting coprocessor activity from RISC core 48”, Strohmenger par. [0171] “respective control instructions … can be communicated to the respective industrial devices”) to the real-time control engine (par. [0053] “RISC core 48”). 

Karhunen (e.g., in paragraphs [0031], [0032], [0041], [0042]) describes personal mobile computing devices (e.g., cell phones, smart phones and tablet devices) executing mobile phone applications in respective virtual execution environments, to virtually separate the mobile computing device for work use and personal use (e.g., surfing the internet and game playing). One of ordinary skill in the art of industrial process control would understand that applications designed for personal mobile computing devices are not typically used for controlling field devices coupled to 10 controllers commonly found in process plants, given the advanced security measures that are necessarily in place at a plant, for example. As pointed out in paragraph [0052] of the Applicant’s specification as published, “developing apps for machines (as opposed to apps for consumers) is challenging. There can be interoperability and compatibility challenges. Industrial machines (for manufacturing, healthcare, transportation, utility operations, and the like) are very complex and they operate with other complex industrial machines.”

The examiner respectfully disagrees. Karhunen teaches details of implementing a virtual environment. Those of ordinary skill in the art would have understood that such virtual environments and the details taught by Karhunen would have been applicable in an industrial environment implementing such virtual environments (see e.g. Strohmenger par. [0142] “virtualized industrial controllers and virtualized industrial automation systems”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the field agent configured to operatively communicate with the cloud platform and provide control data from the [cloud platform] cloud-based infrastructure”. This language raises issues of antecedent basis in that it appears to use different terms for the same platform (i.e. “cloud platform” and “cloud-based infrastructure”). For the purposes of this examination the claim will be treated as reciting “the field agent configured to operatively communicate with the cloud platform and provide control data from the cloud platform 
Claims 14-15 depend from claim 13 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over 2009/0210069 to Schultz et al. (Schultz) in view of US 2016/0274552 to Strohmenger et al. (Strohmenger) in view of US 2017/0371700 to Karhunen (Karhunen).

Claim 1: Schultz discloses an apparatus comprising: 
a plurality of network interfaces, including a first network interface coupling the apparatus to a network infrastructure (par. [0050] “standard network connections 30 … the Internet”) and a second network interface coupling the apparatus to one or more IO controllers each providing deterministic real-time control processes for a field device (par. [0050] “connections for one or more … I/O modules … in turn communicating with equipment or machines”, par. [0011] “industrial control logic for controlling a machine in real-time”); 
a processor with two or more independent processing units, including a first independent processing unit and a second independent processing unit (par. [0051] “a multicore processor 40 having multiple processing cores 44, 48 and 46”), the processor further comprising segmenting the processor into at least two environments, a first of which executes, on the first independent processing unit, a local field agent communicating with the network infrastructure (par. [0052] “general-purpose cores 44”) and a second of which executes, on the second independent processing unit, a real-time control engine controlling field devices coupled to the IO controllers (par. [0052] “(RISC) core 48 … for the execution of industrial control instructions”); and 

execute operations associated with a first operating system (par. [0058] “a general purpose operating system 81 … executing standard application program 84”); and 
communicate, via the first network interface, over a bi-direction communication interface, with one or more platform computing devices of the network infrastructure (par. [0050] “connection for one or more standard network connections 30 … communicating with remote devices 34”); and
provide control data to the real-time control engine (par. [0049] “industrial controller 12 communicating via multiple I/O lines with machines 16 and 18 of an industrial process 20”, par. [0053] “allow core 44 to issue an instruction requesting coprocessor activity from RISC core 48”),
wherein execution of the second instructions, causes the second independent processing unit to:
execute real-time operations associated with a second operating system (par. [0058] “a proprietary controller operating system 80 executing control logic application programs 82”, par. [0011] “industrial control logic for controlling a machine in real-time”); and
communicate, via the second network interface, with the one or more IO controllers (par. [0049] “industrial controller 12 communicating via multiple I/O lines 
wherein execution of the second instructions by the second independent processing unit is parallel to and independent of the execution of the first instructions by the first independent processing unit (par. [0052] “allows the cores 44 and 48 to run concurrently”).

Schultz does not explicitly disclose the first network interface coupling the apparatus to a cloud-based infrastructure; 
the local field agent communicating with the cloud-based infrastructure; and
providing control data from the cloud-based infrastructure to the real-time control engine.

Strohmenger teaches a network interface coupling an apparatus to a cloud-based infrastructure;  
a local field agent communicating with the cloud-based infrastructure (par. [0165] “the cloud platform 304 … can be interfaced with the industrial automation system(s) 306 via the one or more cloud gateway components 322”); and
providing control data from the cloud-based infrastructure to the real-time control engine (par. [0171] “respective control instructions for the respective industrial devices … can be communicated to the respective industrial devices”).



Schultz and Strohmenger do not explicitly teach a hypervisor element segmenting the processor into at least two virtualized environments.

Karhunen teaches a hypervisor element segmenting a processor into virtualized environments (par. [0038] “the virtual execution environments 104 … are created and managed by a hypervisor 102”).

It would have been obvious at the time of filing to segment the processor into at least two virtualized environments for executing the local field agent (e.g. Schultz par. [0052] “general-purpose cores 44”) and a real-time control engine (e.g. Schultz par. [0052] “(RISC) core 48 … for the execution of industrial control instructions”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing executable environments which would have produced only the expected results (e.g. Karhunen par. [0041] “separate and isolated … applications may be executed in each virtual execution environment”).

Claim 2: Schultz discloses the apparatus of claim 1, further comprising a shared memory space accessible by both the first and second independent processing units, wherein the execution of the second instructions cause the second independent processing unit to transmit to the shared memory space, via a local network interface located between the first independent processing unit and the second independent processing unit (Schultz par. [0057] “Communication between the each core 44, 48, and … memory 42 … occurs via a bus 72”), data acquired from the communication with the one or more IO controllers, the first independent processing unit being configured, via the first instructions, to access the data stored in the shared memory space (Schultz par. [0059] “The mutual memory portions 60 of memory 42 may also contain an I/O table 61, … and interprocessor communication area 65”) a portion thereof, or parameters derived therefrom, to one or more computing devices associated with the cloud-based infrastructure (Strohmenger par. [0165] “At 1502, a set of data … relating to a set of industrial automation systems … can be collected [at a] cloud-based industrial controller”). 

Claim 4: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the execution of the first instructions causes the first independent processing unit to: 
interrogate, via the first network interface, a pre-defined computing device of the cloud based infrastructure for updatable instructions (Strohmenger par. [0168] “determining respective control instructions that can be implemented or executed by respective industrial devices or other industrial assets of an industrial automation system(s)”, par. [0120] “the interface component 612 can receive … requests for firmware upgrades … from a client device 
in response to determining presence of a given updatable instructions, the execution of the first instructions causes the first independent processing unit to: 
retrieve, via the first network interface, the given updatable instructions (Strohmenger par. [0171] “the respective control instructions … can be communicated to the respective industrial devices or other industrial assets”); and
store the given updatable instructions, wherein the given updatable instructions are subsequently used to update the first or the second instructions (Strohmenger par. [0171] “receive … implement or execute the respective control instructions”).

Claim 7: Schultz, Strohmenger and Karhunen teach the apparatus of claim 2, wherein the cloud platform is configured to perform subsequent analysis on the data received thereat from the apparatus (Strohmenger par. [0168] “The cloud-based industrial controller … can analyze the set of data”).

Claim 8: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the execution of the second instructions cause the second independent processing unit to execute operations associated with a model application or a control application for control of the field devices (Schultz par. [0058] “executing control logic application programs 82”).

Claim 9: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the execution of the first instructions cause the first independent processing unit to execute operations associated with a model application or a control application for control of the field devices (par. [0054] “allow core 44 to issue an instruction requesting … the execution of relay ladder code”).

Claim 10: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the processor comprises a third independent processing unit (Schultz par. [0052] “general-purpose cores … 46”), the first instructions, when executed by the third independent processing unit, cause the third independent processing unit to, in combination with the first independent processing unit:
perform the operations associated with the first operating system (Schultz par. [0058] “a general purpose operating system 81 … executing standard application program 84”); and 
communicate, via the first network interface, over the bi-direction communication, with the one or more platform computing devices (Schultz par. [0050] “one or more standard network connections 30”).

Claim 11: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, but does not explicitly disclose wherein the processor comprises a fourth independent processing unit, wherein the second instructions, when executed by the fourth independent processing unit, cause the fourth independent processing unit to, in combination with the second independent processing unit: 
execute the real-time operations associated with the second operating system; and
communicate, via the second network interface, with the one or more IO controllers.

It would have been obvious to include a fourth independent processing unit duplicating the functionality of the second processing unit (e.g. Schultz par. [0052] “(RISC) core 48”). Those of ordinary skill in the art would have been motivated to do so to provide an additional real time processing capability in situations where such resources are needed or desired.

Claim 12: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the execution of the first instructions cause the first independent processing unit to retrieve, via the first network interface, data from the one or more platform computing devices (Schultz par. [0050] “provide connections for one or more standard network connections 30 … communicating with remote devices 34”), the retrieved data being stored at a shared memory space accessible to the second independent processing unit (Schultz par. [0059] “The mutual memory portions 60 of memory 42”), wherein the retrieved data is used in a control application executed by the second independent processing unit (Schultz par. [0054] “allows the core 44 to instruct the RISC core 48 .. to undertake[] the execution of a new relay ladder program”).

While Schultz does not explicitly disclose receiving the data (e.g. Schultz par. [0054] “ladder program”) from the one or more platform computing devices (Schultz par. [0050] “remote devices 34”) it would have been obvious to do so, for example, to provide a developer a means of distributing new or updated programs. 

Claim 13: Schultz discloses a system comprising: 
a processor having two or more independent processing units, including a first independent processing unit and a second independent processing unit (par. [0051] “a multicore processor 40 having multiple processing cores 44, 48 and 46”);
a field agent executing, on the first independent processing unit, within the first virtualized environment (par. [0052] “general-purpose cores 44 and 46”) the field agent configured to operatively communicate to a real-time controller controlling field devices (par. [0049] “industrial controller 12 communicating via multiple I/O lines with machines 16 and 18 of an industrial process 20”) coupled to IO controllers each providing deterministic real-time control processes for a field device (par. [0052] “(RISC) core 48”); and 
the real-time controller executing, on the second independent processing unit, within the second virtualized environment, wherein the real-time controller is configured to execute one or more control applications to control one or more field devices (par. [0052] “execution of industrial control instructions”), 
wherein the field agent and the real-time controller execute in parallel and independent of one another (par. [0052] “allows the cores 44 and 48 to run concurrently”), 

Schultz does not disclose a cloud platform including a plurality of platform computing devices; and
the field agent configured to operatively communicate with the cloud platform and provide control data from the cloud-based infrastructure to a real-time controller.

Strohmenger teaches a cloud platform including a plurality of platform computing devices (par. [0164] “All or a desired portion of the cloud-based industrial controller or associated components can reside on a cloud platform”); and
a field agent configured to operatively communicate with the cloud platform (par. [0165] “data … can be obtained by, migrated to, or otherwise received by the cloud platform from the set of industrial automation systems”) and provide control data from the [cloud platform] cloud-based infrastructure to a controller (par. [0171] “respective control instructions for the respective industrial devices … can be communicated to the respective industrial devices”).

It would have been obvious at the time of filing to configure the field agent (Schultz par. [0052] “general-purpose cores 44 and 46”) to operatively communicate with the cloud platform (Strohmenger par. [0165] “The cloud-based industrial controller”, par. [0171] “control instructions … can be communicated to the respective industrial devices”). Those of ordinary skill in the art would have been motivated to do so to “enhance control and performance of the industrial automation system(s)” (see e.g. Strohmenger par. [0006]).

Schultz and Strohmenger do not explicitly teach a hypervisor element segmenting the processor into at least two virtualized environments.

Karhunen teaches a hypervisor element segmenting a processor into virtualized environments (par. [0038] “the virtual execution environments 104 … are created and managed by a hypervisor 102”).

It would have been obvious at the time of filing to segment the processor into at least two virtualized environments for executing the local field agent (e.g. Schultz par. [0052] “general-purpose cores 44”) and a real-time control engine (e.g. Schultz par. [0052] “(RISC) core 48 … for the execution of industrial control instructions”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing executable environments which would have produced only the expected results (e.g. Karhunen par. [0041] “separate and isolated … applications may be executed in each virtual execution environment”).

Claim 14: Schultz, Strohmenger and Karhunen teach a system in accordance with Claim 13, wherein the field agent is configured to: 
interrogate a pre-defined computing device of the plurality of platform computing devices for updatable instructions associated with either the field agent or the real-time controller (Strohmenger par. [0168] “determining respective control instructions that can be implemented or executed by respective industrial devices or other industrial assets of an 
in response to determining the presence of a given updatable instructions, retrieve the updatable instructions (Strohmenger par. [0171] “receive … implement or execute the respective control instructions”).

Claim 15: Schultz, Strohmenger and Karhunen teach the system in accordance with Claim 14, wherein the processor is further configured to update the field agent or the real-time controller based on the retrieved updatable instructions (Strohmenger par. [0171] “receive … implement or execute the respective control instructions”).

Claim 16: Schultz disclose a method implemented via a first computing device comprising at least one processor in communication with at least one memory device, the method comprising: 
executing, at the first computing device, a real-time embedded controller for control of a connected equipment, wherein the real-time embedded controller executes a first real-time control application (par. [0058] “a proprietary controller operating system 80 executing control logic application programs 82”, par. [0011] “industrial control logic for controlling a machine in rea-time”); 
executing, at the first computing device, a field agent (par. [0052] “two general-purpose cores 44 and 46”) that is communicatively coupled to the real-time embedded controller (par. [0052] “The main core 44 and the RISC core 48 may provide for intercommunications using a 

Schultz does not disclose providing control data from the one or more platform computing devices to the real-time embedded controller; and
interrogating, via the field agent, a pre-defined computing device of the one or more platform computing devices for updatable instructions associated with either the first real-time control application or the second control application; and 
in response to determining presence of a given updatable instructions, retrieving, via the field agent, the updatable instructions.

Strohmenger teaches providing control data from the one or more platform computing devices (par. [0171] “respective control instructions for the respective industrial devices … can be communicated to the respective industrial devices”); and 

in response to determining presence of a given updatable instructions, retrieving, via the field agent, the updatable instructions (par. [0171] “receive … implement or execute the respective control instructions”).

It would have been obvious at the time of filing to provide control data from the platform computing devices to the real-time embedded controller (Strohmenger par. [0171] “respective control instructions … can be communicated to the respective industrial devices”, Schultz par. [0052] “The main core 44”), and interrogate a pre-defined computing device of one or more platform computing devices for updateable instructions (Strohmenger par. [0168] “determining respective control instructions that can be implemented or executed”, par. [0120] “receive … requests for firmware upgrades”) and retrieve, via the field agent (Schultz par. [0050] “one or more standard network connections 30 … communicating with remote devices 34”), the updateable instructions (Strohmenger par. [0171] “receive … implement or execute the respective control instructions”). Those of ordinary skill in the art would have been motivated to do so to “enhance control and performance of the industrial automation system(s)” (see e.g. Strohmenger par. [0006]). 



Karhunen teaches instantiating in the first computing device, via a hypervisor element, a first virtualized environment and a second virtualized environment (par. [0038] “the virtual execution environments 104 … are created and managed by a hypervisor 102”).

It would have been obvious at the time of filing to segment the processor into at least two virtualized environments for executing the local field agent (e.g. Schultz par. [0052] “general-purpose cores 44”) and a real-time control engine (e.g. Schultz par. [0052] “(RISC) core 48 … for the execution of industrial control instructions”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing executable environments which would have produced only the expected results (e.g. Karhunen par. [0041] “separate and isolated … applications may be executed in each virtual execution environment”).

Claim 17: Schultz, Strohmenger and Karhunen teach the method of claim 16, comprising updating the first real-time control application or the second control application based on the retrieved updatable instructions (Strohmenger par. [0171] “receive … implement or execute the respective control instructions”).

Claim 18: Schultz, Strohmenger and Karhunen teach the method of claim 16, wherein the real-time embedded controller is implemented on one or more first independent processing units of a processor (Schultz par. [0052] “multicore processor 40 includes … (RISC) core 48”) and 
wherein the field agent is implemented on one or more second independent processing units of the same processor (Schultz par. [0052] “multicore processor 40 includes two general-purpose cores 44 and 46”), 
wherein the real-time embedded controller and the field agent are each configured to operate independently and in parallel to one another (Schultz par. [0052] “allows the cores 44 and 48 to run concurrently”).

Claim 19: Schultz, Strohmenger and Karhunen teach the method of claim 18, wherein the field agent executes first instructions associated with a first operating system (Schultz par. [0058] “a general purpose operating system 81 … executing standard application program 84”), and 
wherein the real-time embedded controller executes second instructions associated with a second operating system (Schultz par. [0058] “a proprietary controller operating system 80 executing control logic application programs 82”), 
the first operating systems and second operating system each executing independent processes from one another (Schultz par. [0052] “allows the cores 44 and 48 to run concurrently”).

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0210069 to Schultz et al. (Schultz) in view of US 2016/0274552 to Strohmenger et al. (Strohmenger) in view of US 2017/0371700 to Karhunen (Karhunen) in view of US 2017/0082986 to Tokuhashi et al. (Tokuhashi).

Claim 3: Schultz, Strohmenger and Karhunen teach the apparatus of claim 2, but do not teach wherein the execution of the first instructions cause the first independent processing unit to: 
compare to a pre-defined threshold a difference between the data stored in the shared memory space and a prior stored data; and 
in response to determining the difference being outside the range of the pre-defined threshold, the execution of the first instructions causes the first independent processing unit to transmit to the one or more computing devices associated with the cloud platform the data stored in the shared memory space.

Tokuhashi teaches comparing to a pre-defined threshold a difference between stored data and a prior stored data to a pre-defined threshold (par. [0096] “acquire at least two values 3250 out of values registered as the transmitted actually measured value 325 of the sensor Sn, and calculates the predicted value S’’n”); and
in response to determining the difference being outside the range of the pre-defined threshold, transmitting the stored data to another device (par. [0104] “compares the actually measured value S’n … and the predicted value S’’n”, par. [0105] “When the calculated differential value is outside the prediction tolerance range … the information transmitting unit 35 transmits the actually measured value S’n”).



Claim 5: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the execution of the second instructions causes the second independent processing unit to: 
the execution of the second instructions causes the second independent processing unit to transmit to a shared memory space accessible to the first independent processing unit, via a local network interface located between the first independent processing unit and the second independent processing unit, data acquired from the communication with the one or more IO controllers (Schultz par. [0059] “The mutual memory portions 60 of memory 42 may also contain an I/O table 61, … and interprocessor communication area 65” it would at least have been obvious to communicate sensor data to the first processor using this interface as a means of sharing the data between processes), the first independent processing unit being configured, via the first instructions, to access the data stored in the shared memory space (Schultz par. [0057] “Communication between the each core 44, 48, and … memory 42 … occurs via a bus 72”) and to transmit to one or more computing devices associated with the cloud-based infrastructure, via the first network interface, the data stored in the memory space, a portion 

Schultz, Strohmenger and Karhunen do not teach comparing a difference between the acquired data to a prior data to a pre-defined threshold; and 
in response to determining the difference being outside the range of the pre-defined threshold, transmitting the data to the cloud platform.

Tokuhashi teaches comparing a difference between acquired data and a prior data to a pre-defined threshold (par. [0096] “acquire at least two values 3250 out of values registered as the transmitted actually measured value 325 of the sensor Sn, and calculates the predicted value S’’n”); and
in response to determining the difference being outside the range of the pre-defined threshold, transmitting the data to another device (par. [0104] “compares the actually measured value S’n … and the predicted value S’’n”, par. [0105] “When the calculated differential value is outside the prediction tolerance range … the information transmitting unit 35 transmits the actually measured value S’n”).

It would have been obvious at the time of filing to compare a difference between acquired data and prior data to a pre-defined threshold (Schultz par. [0050] “sensors 38”, Tokuhashi par. [0104] “compares the actually measured value S’n … and the predicted value S’’n”) and . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0210069 to Schultz et al. (Schultz) in view of US 2016/0274552 to Strohmenger et al. (Strohmenger) in view of US 2017/0371700 to Karhunen (Karhunen) in view of US 2013/0211547 to Buchdunger et al. (Buchdunger).

Claim 6: Schultz, Strohmenger and Karhunen teach the apparatus of claim 1, wherein the execution of the second instructions causes the second independent processing unit to execute operations associated with an industrial control network (par. [0050] “one or more specialized industrial control networks”) but does not explicitly disclose an OPC (Open Platform Communications) server.

Buchdunger teaches a controller executing operations associated with an OPC server (par. [0034] “An OPC server … is applied where sensors and open and closed loop controlled actuators … form a common network”).

It would have been obvious at the time of filing to cause the second independent processing unit to execute operation s associated with an OPC server. Those of ordinary skill in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0277404 to Maturana et al. and US 2015/0316910 to Kalan et al. teach cloud environments sending commands to industrial controllers (see e.g. par. [0043] and [0183] respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D MITCHELL/Primary Examiner, Art Unit 2199